Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Percy Lee Clay and Diane Clay appeal the district court’s orders dismissing, for lack of subject matter jurisdiction, their action challenging their federal income tax liability, as well as their motions for reconsideration and recusal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Clay v. Internal Rev. Serv., No. 1:08-cv-00681-WO-PTS, 2009 WL 3391577 (M.D.N.C. Aug. 19, 2009); 2010 WL 4489368 (Mar. 18, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.